EXAMINER’S COMMENT
Allowable Subject Matter
Claims 21-32 is/are allowed.  The claims have the allowable subject matters indicated in the Office action of 9/15/2020.
Note:  Applicant filed a Request for Continued Examination (RCE) on 2/23/2021.  The RCE includes a China office action listing prior art references pertaining to some aspect(s) of the present invention.  Upon reviewing the references, the examiner determines that those references however fail to teach the allowable subject matters, therefore also fail to teach the present invention as disclosed and claimed in claims 21-32.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571) 272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 25, 2021